Citation Nr: 0501734	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to an increased evaluation for duodenal ulcer 
disease and the residuals of a vagotomy and pyloroplasty, 
currently evaluated as 20 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability and if so whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to August 
1945, October 1950 to May 1952, and February 1955 to May 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issue of entitlement to service connection for bilateral 
hip disability is decided herein, while the other matters on 
appeal are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed with respect to the issue 
decided herein.

2.  The veteran currently has no chronic disability of either 
hip.


CONCLUSION OF LAW

Entitlement to service connection for a bilateral hip 
disability is not established. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §  3.303 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for service connection for bilateral hip 
disability.

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In letters dated in July 2002 and February 2003, the RO 
notified the veteran of the evidence and information 
necessary to substantiate his claim, the specific information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA to obtain the evidence on his 
behalf.  Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for the VA to obtain 
such evidence.  The Board is satisfied that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes in accordance with 38 U.S.C.A. § 5103(a) 
and Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004), the 
RO provided the initial notice required under the VCAA before 
adjudicating the veteran's claim in September 2002.  

The record also reflects that the veteran's service medical 
records and all post-service medical evidence identified by 
the veteran have been obtained.  In addition, the veteran has 
been afforded an appropriate VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Accordingly, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service medical records show that the veteran was struck by a 
truck in July 1965.  His complaints at that time included 
right hip pain; however, no disorder of the either hip was 
found on this occasion or any other occasion during service.  
In addition, the veteran's hips were found to be normal on 
examination for retirement in October 1970.

There is no post-service medical evidence showing that the 
veteran has been found to have a disorder of either hip.  In 
response to his claim for service connection for bilateral 
hip disability, the veteran was afforded a VA examination in 
August 2002.  The X-ray study in connection with this 
examination disclosed no evidence of any hip disorder, and 
the pertinent diagnosis on the VA examination was 
radiographically normal hips.

The evidence of a current disability of either hip is limited 
to the veteran's own statements.  This is not competent 
evidence of the claimed disabilities since laypersons, such 
as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for bilateral hip disability is denied.


REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's claim to reopen and his claim for an 
increased evaluation.  Although the RO has informed the 
veteran of the evidence and information necessary to 
substantiate a claim for service connection, it has not 
provided adequate notice in response to the veteran's claim 
to reopen or his claim for an increased evaluation.

In particular, the Board notes that the amended definition of 
new and material evidence, codified at 38 C.F.R. § 3.156(a) 
(2004), applies to the veteran's claim to reopen because the 
claim to reopen was received after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,629.  The RO has not informed the 
veteran of the provisions of 38 C.F.R. § 3.156(a) (2004) or 
adequately informed the veteran of the evidence that he 
should submit in support of his claim to reopen or the 
evidence that the RO will obtain on his behalf.  

In addition, the RO has rated the veteran's duodenal ulcer 
disease and the residuals of a vagotomy and pyloroplasty 
under Diagnostic Code 7304, which provides the criteria for 
evaluating duodenal ulcer disease.  The medical evidence 
pertinent to the period of this claim consistently indicates 
that the veteran has no active ulcer, but does have dumping 
syndrome due to the vagotomy and pyloroplasty.  Therefore, 
Diagnostic Code 7308, which provides the criteria for 
evaluating postgastrectomy syndrome, is for consideration, as 
is  Diagnostic Code 7319, which provides the criteria for 
evaluating irritable colon syndrome.  The RO has not 
considered Diagnostic Code 7308 or Diagnostic Code 7319 in 
the adjudication of the veteran's claim or informed the 
veteran of their provisions.  

In addition, the record reflects that the veteran has had 
recurrent guaiac positive stools for which no definitive 
etiology has been determined and that he is receiving 
treatment for anemia.  The Board believes that further 
development of the medical evidence is required to determine 
whether the anemia is related to the service-connected 
disability.

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) 
pertaining to his claim to reopen and 
his claim for an increased evaluation.

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  In any event, it should 
obtain a copy of any pertinent VA 
medical records for the period since 
June 2003.

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.

4.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
duodenal ulcer disease and the residuals 
of a vagotomy and pyloroplasty.  Any 
indicated studies should be performed, 
and the claims folder should be made 
available to and reviewed by the 
examiner.

All current manifestations of the 
disability should be identified.  The 
examiner should provide an assessment of 
the frequency of any symptoms of the 
disability and should specifically 
address whether the disorder is 
productive of weight loss.  In addition, 
although a definitive etiology for the 
veteran's guaiac positive stools and 
anemia apparently has not been 
determined, the examiner should provide 
an opinion as to whether it is likely, 
as likely as not, or less likely than 
not that the anemia is etiologically 
related to the service-connected 
disability.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's daily 
activities and ability to work.  The 
rationale for all opinions expressed 
should also be provided.

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issue of whether new and material 
evidence has been presented to reopen a 
claim seeking service connection for a 
low back disability, based on all 
evidence received since the last final 
denial.  This determination should be 
made in accordance with the provisions 
of 38 C.F.R. § 3.156(a) as in effect on 
and after August 29, 2001.  The RO 
should also readjudicate the veteran's 
claim for an increased evaluation for 
duodenal ulcer disease and the residuals 
of a vagotomy and pyloroplasty based on 
a de novo review of all pertinent 
evidence and consideration of all 
pertinent criteria, to include 
Diagnostic Codes 7308 and 7319.

7.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and provided the requisite 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


